DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 10-17 and 20 are pending.
Claims 8-9 and 18-19 are cancelled.
This office action is in response of the Applicant’s arguments and remarks filed 05/19/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-7, 10-17 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-17 and 20 of copending Application No. 16998079 hereafter “Co-1”.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and co-pending applications disclose the same concept as having two transmission modes mud pulse and electromagnetic that have been implemented in a downhole area using handshake message and response. Despite the differences in language they are not patentably distinct from each other because, the claims differ in executing the instructions between a downhole and an uphole processor. However, the concept of switching two different transmission in the downhole environment is well known to be done by either an uphole or downhole processor, as the position of the processor has no effect in changing the concept of the invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application 17109836
Copending Application “Co-1”
1. A system including a tool drill string having a downhole device, the downhole device comprising: a memory storing instructions; and a downhole processor configured to execute the instructions to: operate in a mud pulse transmission mode by default, wherein the downhole processor is communicatively coupled to an uphole processor via the mud pulse transmission mode, wherein the downhole processor communicatively couples to the uphole processor through a first transceiver included in a first component of a contact module, the first component is coupled to a second component of the contact module, and the second component comprises a terminator that electrically isolates an external contact of the contact module from an internal bus electrically connecting the contact module to the downhole device; while communicatively coupled to the uphole processor via the mud pulse transmission mode, transmit, by the downhole processor, a control signal to an electromagnetic transceiver of the downhole device, wherein the control signal causes a handshake message to be transmitted by the electromagnetic transceiver to the uphole processor; while operating in the mud pulse transmission mode, determine, by the downhole processor without input from the uphole processor, whether a response to the handshake message is received via the electromagnetic transmission mode from the uphole processor; and responsive to determining the response is received via the electromagnetic transmission mode from the uphole processor, switch, by the downhole processor, from the mud pulse transmission mode to the electromagnetic transmission mode.
1. (Currently Amended) A system including a tool drill string having a downhole device, the system comprising: a memory storing instructions; and an uphole processor configured to execute the instructions to: 
communicatively couple, using a mud pulse transmission mode, to a downhole processor included in the downhole device, wherein the uphole processor communicatively couples to the downhole processor through a first transceiver included in a first component of a contact module, the first component is coupled to a second component of the contact module, and the second component comprises a terminator that electrically isolates an external contact of the contact module from an internal bus electrically connecting the contact module to the downhole device; receive a handshake message sent by the downhole processor via an electromagnetic transmission mode different than the mud pulse transmission mode; in response to successfully receiving the handshake message from the downhole processor via the electromagnetic transmission mode, transmit, while maintaining a channel with the downhole processor via the mud pulse transmission mode, a response message via the electromagnetic transmission mode to the downhole processor, wherein the response message causes the downhole processor to switch from the mud pulse transmission mode to the electromagnetic transmission mode.
2.    (Currently Amended) The system of claim 1, wherein the downhole processor is further to: determine whether a condition is satisfied; responsive to determining the condition is satisfied, switch from the electromagnetic transmission mode to the mud pulse transmission mode.
2.    The system of claim 1, downhole processor is further to: determine whether a condition is satisfied; responsive to determining the condition is satisfied, switch from the electromagnetic transmission mode to the mud pulse transmission mode.
3.    (Original) The system of claim 2, wherein the condition comprises: a mud flow state being less than a threshold, a certain depth of the downhole device, a certain amount of time that has expired, a connection of a tool drill string being installed, or some combination thereof.
3.    The system of claim 2, wherein the condition comprises: a mud flow state being less than a threshold, a certain depth of the downhole device, a certain amount of time that has expired, a connection of a tool drill string being installed, or some combination thereof.
4.    (Currently Amended) The system of claim 2, wherein the downhole processor is further to: responsive to determining the condition is satisfied, transmit, via the electromagnetic transmission mode, a second message to the uphole processor; determine whether a second response is received, via the electromagnetic transmission mode, from the uphole processor; and 
responsive to determining the second response is received from the uphole processor, switch from the mud pulse transmission mode to the electromagnetic transmission mode.
4.    The system of claim 2, wherein the downhole processor is further to:
responsive to determining the condition is satisfied, transmit, via the electromagnetic transmission mode, a second message to the uphole processor;
determine whether a second response is received, via the electromagnetic transmission mode, from the uphole processor; and
responsive to determining the second response is received from the uphole processor, switch from the mud pulse transmission mode to the electromagnetic transmission mode.
5.    (Currently Amended) The system of claim 4, wherein the downhole processor is further to: determine whether the condition is satisfied; and responsive to determining the condition is satisfied, switch from the electromagnetic transmission mode to the mud pulse transmission mode.
5.    The system of claim 4, wherein the downhole processor is further to: determine whether the condition is satisfied; and
responsive to determining the condition is satisfied, switch from the electromagnetic transmission mode to the mud pulse transmission mode.
6.    (Currently Amended) The system of claim 1, wherein the downhole processor is further to: responsive to determining the response is not received from the uphole processor, continue operating in the mud pulse transmission mode.
6.    The system of claim 1, wherein the downhole processor is further to:
responsive to determining the response is not received from the uphole processor, continue operating in the mud pulse transmission mode.
7.    (Currently Amended) The system of claim 1, wherein the handshake message comprises a directional survey in which the downhole device is located.
7.    The system of claim 1, wherein the message comprises a directional survey in which the downhole device is located.
10.    (Currently Amended) The system of claim 1, wherein the downhole processor processing device is further to continue operating in the mud pulse transmission mode after switching to the second operating mode and select to use the electromagnetic transmission mode while the mud pulse transmission mode is unused.
10.    The    system of claim 1, wherein the downhole processor is further to continue operating in the mud pulse transmission mode after switching to the second operating mode and select to use the electromagnetic transmission mode while the mud pulse transmission mode is unused.
11. | (Currently Amended) A method for operating a downhole device included in a tool drill string, the method comprising:
operating in a mud pulse transmission mode by default, wherein a downhole processor is communicatively coupled to an uphole processor via the mud pulse transmission mode, wherein the downhole processor communicatively couples to the uphole processor through a first transceiver included in a first component of a contact module, the first component is coupled to a second component of the contact module, and the second component comprises a terminator that electrically isolates an external contact of the contact module from an internal bus electrically connecting the contact module to the downhole device;
while communicatively coupled to the uphole processor via the mud pulse transmission mode, transmitting, by the downhole processor via an electromagnetic transmission mode different than the mud pulse transmission mode, a handshake message to the uphole processor;
while operating in the mud pulse transmission mode, determining whether a response to the handshake message is received via the electromagnetic transmission mode from the uphole processor; and
responsive to determining the response is received via the electromagnetic transmission mode from the uphole processor, switching from the mud pulse transmission mode to the electromagnetic transmission mode.
11. (Currently Amended) A method for operating an uphole processor and a downhole device included in a tool drill string, the method comprising:

communicatively coupling, using a mud pulse transmission mode, the uphole processor to a downhole processor included in the downhole device, wherein the uphole processor communicatively couples to the downhole processor through a first transceiver included in a first component of a contact module, the first component is coupled to a second component of the contact module, and the second component comprises a terminator that electrically isolates an external contact of the contact module from an internal bus electrically connecting the contact module to the downhole device;
receiving, at the uphole processor, a handshake message sent by the downhole processor via an electromagnetic transmission mode different than the mud pulse transmission mode;
in response to successfully receiving the handshake message from the downhole processor via the electromagnetic transmission mode, transmitting, while maintaining a channel with the downhole processor via the mud pulse transmission mode, a response message via the electromagnetic transmission mode to the downhole processor, wherein the response message causes the downhole processor to switch from the mud pulse transmission mode to the electromagnetic transmission mode.
12.    (Original) The method of claim 11, further comprising: determining whether a condition is satisfied; responsive to determining the condition is satisfied, switching from the electromagnetic transmission mode to the first mud pulse transmission mode.
12.    The method of claim 11, further comprising: determining whether a condition is satisfied; responsive to determining the condition is satisfied, switching from the electromagnetic transmission mode to the mud pulse transmission mode.
13.    (Original) The method of claim 12, wherein the condition comprises: a mud flow state being less than a threshold, a certain depth of the downhole device, a certain amount of time that has expired, a connection of a tool drill string being installed, or some combination thereof.
13.    The method of claim 11, wherein the condition comprises: a mud flow state being less than a threshold, a certain depth of the downhole device, a certain amount of time that has expired, a connection of a tool drill string being installed, or some combination thereof.
14.    (Currently Amended) The system method of claim 12, wherein the processing device is further to: further comprising: responsive to determining the condition is satisfied, transmitting, via the electromagnetic transmission mode, a second message to the uphole processor;
determining whether a second response is received, via the electromagnetic transmission mode, from the uphole processor; and
responsive to determining the second response is received from the uphole processor, switching from the mud pulse transmission mode to the electromagnetic transmission mode.
14.    The method of claim 11, further comprising wherein 
responsive to determining the condition is satisfied, transmitting, via the electromagnetic transmission mode, a second message to the uphole processor; determining whether a second response is received, via the second transmission mode, from the uphole processor; and
responsive to determining the second response is received from the uphole processor, switching from the mud pulse transmission mode to the electromagnetic transmission mode.
15.    (Original) The system of claim 14, further comprising: determining whether the condition is satisfied; responsive to determining the condition is satisfied, switching from the electromagnetic transmission mode to the mud pulse transmission mode.
15.    The method of claim 14, further comprising: determining whether the condition is satisfied; responsive to determining the condition is satisfied, switching from the electromagnetic transmission mode to the mud pulse transmission mode.
16.    (Original) The method of claim 11, further comprising: responsive to determining the response is not received from the uphole processor, continuing to operate in the mud pulse transmission mode.
16.    The method of claim 11, further comprising: responsive to determining the handshake message is not received from the uphole processor, continuing to operate in the mud pulse transmission mode.
17.    (Currently Amended) The method of claim 11, wherein the handshake message comprises a survey including lithological information of a formation in which the downhole device is located.
17.    The method of claim 11, wherein the handshake message comprises a survey including lithological information of a formation in which the downhole device is located.
20. (Currently Amended) A tangible, non-transitory computer-readable medium storing instructions that, when executed, cause a processing device to:
operate in a mud pulse transmission mode by default, wherein a downhole processor is communicatively coupled to an uphole processor via the first mud pulse transmission mode, wherein the downhole processor communicatively couples to the uphole processor through a first transceiver included in a first component of a contact module, the first component is coupled to a second component of the contact module, and the second component comprises a terminator that electrically isolates an external contact of the contact module from an internal bus electrically connecting the contact module to the downhole device;

while communicatively coupled to the uphole processor via the mud pulse transmission mode, transmit, by the downhole processor via an electromagnetic transmission mode different than the first mud pulse transmission mode, a handshake message to the uphole processor;
while operating in the mud pulse transmission mode, determine whether a response to the handshake message is received via the electromagnetic transmission mode from the uphole processor; and
responsive to determining the response is received via the electromagnetic transmission mode from the uphole processor, switch from the mud pulse transmission mode to the electromagnetic transmission mode.
20.    A tangible, non-transitory computer-readable medium storing instructions that, when executed, cause a processing device to: communicatively couple, using a mud pulse transmission mode, an uphole processor to a downhole processor included in a downhole device, wherein the uphole processor communicatively couples to the downhole processor through a first transceiver included in a first component of a contact module, the first component is coupled to a second component of the contact module, and the second component comprises a terminator that electrically isolates an external contact of the contact module from an internal bus electrically connecting the contact module to the downhole device, 
receive a handshake message sent by the downhole processor via an electromagnetic transmission mode different than the mud pulse transmission mode; in response to successfully receiving the handshake message from the downhole processor via the electromagnetic transmission mode, transmit, while maintaining a channel with the downhole processor via the mud pulse transmission mode, a response message via the electromagnetic transmission mode to the downhole processor, wherein the response message causes the downhole processor to switch from the mud pulse transmission mode to the electromagnetic transmission mode.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the first pulse transmission mode" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-15 are rejected as stated above because due to their dependency from claim 12. Claims 13-15 are also indefinite.
Claim 20 recites the limitation "the downhole device" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: terminator in claims 1, 11 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structure described in the specification par[0103] for the terminator is described as a hardware circuitry that is technically equivalent to a transceiver.
Therefore, Examiner finds the claims are reasonably supported by the structure described in the specification pertaining to 35 U.S.C. 112 (a) and (b) (or 35 U.S.C. 112, first and second paragraphs, pre-AIA ) whether 35 U.S.C. 112(f) is invoked or not.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685